By order dated February 8, 1956, this court assigned counsel to prosecute an appeal (1) from a judgment of the County Court, Westchester County, convicting appellant of murder in the first degree and sentencing him to life imprisonment and (2) from so much of an order as denied appellant’s application in the nature of a writ of error coram nobis to vacate said judgment. Counsel moves to be allowed, under section 308 of the Code of Criminal Procedure, his personal and incidental expenses and also reasonable compensation for his services in prosecuting such appeals. Motion granted to the extent of allowing counsel a fee of $1,500 as reasonable compensation for his services in the prosecution of the appeal from the judgment and $291.90 for his personal and incidental expenses upon the prosecution of said appeal. Section 308 authorizes the allowance upon such an appeal. In accordance with the statute counsel has filed with the clerk of this court a verified statement, in affidavit form, showing expenses of $291.90, and the appellant has filed an affidavit that he is wholly destitute of means. Effective July 1, 1957 section 308 was amended so as to increase the amount of compensation allowable to counsel from $1,000 to $1,500 (L. 1957, ch. 333). Counsel’s services here were rendered before such date. Nevertheless, in determining reasonable compensation of counsel, the court, as in determining any other issue before it, applies the law in effect at the time it makes its determination (ef. Vandenbark v. Owens-Illinois Go., 311 U. S. *874538, 542-543; Matter of Boardwalk db Seashore Corp. v. Murdock, 286 N. Y. 494, 498). Section 308 makes no provision for the allowance of expenses or fees upon the prosecution of an appeal from an order. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.